Citation Nr: 0829041	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  02-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a respiratory 
disorder, asserted to be secondary to exposure to asbestos, 
cement powder, or Sarabond.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty with the U.S. Army from May 
1975 to April 1978, and with the U.S. Navy from September 
1979 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefits sought on appeal.  In January 2005 
and February 2007, the Board remanded the appeal for further 
development.

In a May 2008 Supplemental Statement of the Case, the RO 
found that new and material evidence had been submitted to 
reopen the claim for service connection for a low back 
disability.  The RO then denied the claim on the merits.  The 
Board, however, is required to independently consider whether 
the veteran has submitted new and material evidence 
warranting the reopening the claim before considering the 
claim on the merits.  Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).  As such, the issue in appellate status is 
as listed hereinabove.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in October 1993, the RO denied 
entitlement to service connection for a low back disability; 
the veteran was notified of the decision but did not initiate 
an appeal from the April 1994 statement of the case.

2.  The evidence received since the October 1993 RO decision 
is so significant that it must be considered to fairly decide 
the appellant's claim of entitlement to service connection 
for a low back disability.

3.  A low back disability has not been shown to have been 
incurred in or aggravated by active military service.

4.  The veteran does not have a respiratory disorder that is 
attributable to military service, including any in-service 
exposure to asbestos, cement powder, or Sarabond. 


CONCLUSIONS OF LAW

1.  The October 1993 rating decision denying entitlement to 
service connection for a low back disability is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 
(2007).

2.  The additional evidence presented since the October 1993 
rating decision is new and material, and the claim for 
service connection for a low back disability, has been 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2007).

3.  A low back disability was not incurred in or aggravated 
by active military service, and arthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

4.  A respiratory disorder was not incurred in or aggravated 
by active military service, to include exposure to asbestos, 
cement powder, or Sarabond.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105. Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett.  If the Board finds that new and 
material evidence is not offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.

Service connection for a low back disability was denied in an 
October 1993 rating decision, the veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but did not submit a substantive appeal to the Statement of 
the Case.  In September 2000, the veteran filed a claim to 
reopen his service connection low back disability claim.  A 
December 2001 rating decision found that the veteran had not 
submitted new and material evidence to reopen his claim.

Evidence received after the October 1993 rating decision 
included VA treatment records and examinations from August 
2000 to the present which show a disc bulge, considered 
benign by VA neurosurgery.  

The Board agrees with the RO's decision to reopen the 
appellant's claim.  38 C.F.R. § 3.156 (2007).  Accordingly, 
the Board will proceed to the merits of the claim.

II.  Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Low back disability

Service medical records show that the veteran was seen in May 
1980 for complaints of low back pain times four months.  It 
was indicated he had a history of back injury while playing 
football three to four years earlier.  The impression was 
pain, etiology unknown.  The veteran was again seen in June 
1980 for complaints of low back pain.  In June 1981, the 
veteran was seen for complaints of back pain.  A diagnosis of 
muscle spasm versus psychosomatic complaints was given.  In 
April 1982 the veteran was seen for a back injury when he 
fell on the deck, hitting his back "against the knife edge 
of knee knocker."  An impression of muscle spasm/contusion 
was given.  A July 1983 separation examination showed normal 
clinical evaluation of the spine, musculoskeletal.  

At a September 1993 VA examination, the veteran reported he 
originally injured his lower back when he fell aboard ship 
and struck his back against the edge of a knee knocker.  It 
was noted he was referring to the edge of a hatch frame.  He 
stated that someone looked at his back and he went on about 
his duties at that time.  He reported increasing pain and 
stiffness overnight and sought medical attention again the 
following day.  The examiner cited medical records which 
indicated that he was noted to have contusion and muscle 
spasms for which he received conservative treatment.  He 
continued to have low grade pain over the years but the pain 
seemed to have worsened over the last five to six years.  He 
had not sought medical treatment since the original injury.  
After examination, the veteran was diagnosed with chronic 
lumbar syndrome with history of injury.  

An emergency room record from Healthmark Regional Medical 
Center dated in August 2000 noted the veteran's report of 
injuring his back while in the Navy and his current efforts 
in trying to get VA benefits.  The veteran reported that two 
weeks prior he hurt his back while bending over, but got 
better with rest.  He reinjured his back while working on his 
boat.  That morning an 80 pound dog jumped on the couch on 
him and as he moved he heard a pop and was unable to stand 
upright and had severe pain.  The veteran had point 
tenderness at L5-S1.  

VA treatment records dated August 2000 to September 2002 show 
treatment for chronic low back pain.  A January 2001 MRI 
showed a disc bulge at L4-L5 without significant impingement 
on nerve root.

A radiology report from Emerald Coast Radiology dated in 
October 2000 noted mild T5/6 and T6/7 central disc 
protrusion, with no MRI evidence of neural compromise; 
incidental hemangioma, or limpoma of T6 thoracic vertebrae.

At a July 2004 VA examination, it was noted that after the 
veteran's back injury in service in 1982 there were no 
medical records treatment for 12 to 13 years.  After 
examination, the diagnosis was low back pain secondary to 
bulging disc.  The examiner noted that there was no 
documentation to show this as an ongoing problem.  If the 
veteran presented records to the examiner showing ongoing 
treatment in the mid 1980s then he would be able to give a 
more definitive opinion.  Otherwise, it would be mere 
speculation to say that his back problems noted in 1980 
without any treatment for the next 12 years would be related.

VA treatment records dated November 2001 to November 2004 
show complaints and treatment for low back pain.  

January to February 2004 physical therapy records from 
Tyndall Air Force base indicated that the veteran reported 
falling on a knee knocker while in the Navy in 1980.  The 
veteran complained of chronic low back pain and right leg 
numbness.  

Report from Suncoast Imaging dated March 2006 showed no large 
lumbar disc herniations.  Mild disc degeneration involved 
four interspaces from L1 to L5.  There were quite small disc 
bulges at these levels without significant mass effect.

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against granting 
service connection for a low back disability.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of arthritis within one 
year of discharge from active duty.  The veteran's discharge 
date was 1983 and the first evidence presented as to any 
complaints of low back pain was in August 2000, when the 
veteran was seen at the Healthmark Regional Medical Center 
emergency room for a recent back injury.  As such, there was 
a considerable length of time between the veteran's 
separation from service and any indication of a back 
disability.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  Given 
length of time between the veteran's separation from military 
service and his complaints of low back pain in August 2000, 
after sustaining a back injury, the record is against finding 
a continuity of objectively verifiable symptomatology with 
regard to service.  38 C.F.R. § 3.303(d).

The July 2004 VA examiner noted the veteran's reported 
accident in service in 1980 and absence of treatment for 12 
to 13 years thereafter.  The examiner indicated that if the 
veteran presented the records to him showing ongoing 
treatment in the mid 1980s, then he would be able to give a 
more definitive opinion; otherwise, it would be mere 
speculation to say that his back problems noted in 1980 
without any treatment for the next 12 years would be related.

Moreover, the evidence of a nexus or link between service and 
the veteran's low back disability is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.

Absent competent medical evidence relating the veteran's 
current back disability to active service, he is not entitled 
to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disability.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.

B.  A respiratory disorder, asserted to be secondary to 
exposure to asbestos, cement powder, or Sarabond

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. 
Reg. 33422 (2000).  VA must analyze the veteran's claim of 
entitlement to service connection for asbestosis under these 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Service records show that while in the Navy, the veteran 
served as a hull technician.

Service medical records show that between January 1980 and 
April 1981 he was seen on several occasions for respiratory 
problems.  The veteran's complaints were assessed as 
musculoskeletal pain, pleuritis right side, acute viral 
syndrome, and possible old pleura scarring and thickening.  
The veteran's July 1983 separation examination showed normal 
clinical evaluation of the lungs and chest.

VA treatment records dated August 2000 to February 2008 shows 
that in an August 2000 clinic visit he indicated he wanted to 
claim disabilities to include chronic low back pain and 
dyspnea.  The veteran reported that he was exposed to 
asbestos on a ship from 1979 to 1983.  The veteran complained 
of shortness of breath and wheezing which was responsive to 
inhalers.  The veteran's lungs were clear to auscultation, 
and respiration was even and regular.  In February 2001, the 
veteran complained of increased use of Albuterol.  He 
indicated he had been coughing and wheezing more lately, at 
night.  November 2004 chest x-ray showed normal sized heart, 
clear lungs, and no acute disease.  Chest x-ray in 2008 
showed lungs were free of acute infiltrates, but show changes 
of evident chronic obstructive pulmonary disease (COPD).

At an April 2008 VA examination, the veteran reported sudden 
onset of dyspnea during service in the early 1980s.  The 
examiner noted that the veteran's retirement examination did 
not show any respiratory conditions.  Service medical records 
showed in November/December 1980 episode of bronchitis and 
pleuritis; March 1981 bronchitis.  There was no chronic 
respiratory condition found during military service.  The 
examiner noted that the veteran reported that he either had 
asthma or asbestosis or something.  The examiner noted chest 
x-rays in 1981, 2004, and 2006, all normal.  

The veteran reported that his current symptoms consist as 
sudden onset of dyspnea two to three times a month lasting 
one to two hours.  There were no clear precipitants.  It may 
occur at rest or with climbing stairs.  There was no cough, 
sputum, hemoptysis, or anorexia.  There was no 
incapacitation.  The veteran reported an Albuterol inhaler 
one to two puffs once or twice a month.  The examiner noted 
no sequela and not documented in the medical records.  After 
examination, the veteran was diagnosed with moderate COPD; no 
objective evidence to support any asbestos related disease; 
and acute bronchitis, during service, resolved without 
residuals.

The examiner noted that the veteran's moderate COPD (asthma, 
chronic bronchitis or emphysema) was more consistent with 
emphysema than asthma since there was only mild response to 
bronchodilator.  He indicated there was no clinical evidence 
for chronic bronchitis.  The medical record documentation 
does not support a chronic condition or onset of COPD during 
service, not caused by or related to two episodes of acute 
bronchitis during service.  

The veteran denied smoking and the examiner could not say, 
without resorting to mere speculation the cause of the 
veteran's COPD; however, it was noted it was not caused by 
asbestos exposure as COPD is not an asbestos related disease.

The appellant now contends that he was exposed to asbestos 
during service in the U.S. Navy.  In contrast, an asbestos 
surveillance questionnaire dated in February 1983, contained 
in his service treatment records, contains markings to show 
that the veteran had not been exposed to asbestos dust, or 
worked with asbestos or asbestos products before or during 
his Navy career.  Even if the Board were to concede the 
appellant may have been exposed to asbestos in service, mere 
exposure to a potentially harmful agent is insufficient to be 
eligible for VA disability benefits.  The question in a claim 
such as this is whether disabling harm ensued.  The medical 
evidence must show not only a currently diagnosed disability, 
but also a nexus, that is, a causal connection, between this 
current disability and the exposure to asbestos in service.  
Hickson v. West, 12 Vet. App. 247 (1999).

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for a disability due to asbestos exposure, 
to include exposure to cement powder and Sarabond.

Service medical records are negative for any complaints, 
findings, or diagnosis of a disability due to asbestos 
exposure.  The April 2008 VA examiner diagnosed mild COPD and 
noted it was not caused by asbestos exposure as COPD is not 
an asbestos related disease.  In addition, there is no 
medical evidence that the veteran's mild COPD was a result of 
exposure to cement powder or Sarabond.  The examiner 
indicated there was no clinical evidence for chronic 
bronchitis.  Although service medical records showed in 
November/December 1980 episode of bronchitis and pleuritis; 
March 1981 bronchitis, the examiner noted there was no 
chronic respiratory condition found during military service.  
The examiner indicated the medical record documentation did 
not support a chronic condition or onset of COPD during 
service, not caused by or related to two episodes of acute 
bronchitis during service.  The examiner also noted that the 
veteran's moderate COPD was more consistent with emphysema 
than asthma since there was only a mild response to 
bronchodilator.

As noted above, the service medical records showed treatment 
for two episodes of acute bronchitis, there was no evidence 
of a chronic disability shown in the records. A respiratory 
disability was not documented until August 2000, 
approximately 17 years after separation from service.  As 
such, there was a considerable length of time between the 
veteran's separation from service and his diagnosis of a 
respiratory condition.  See Maxson, supra.

Absent competent medical evidence relating the veteran's 
current mild COPD to active service, he is not entitled to 
service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a respiratory disorder, asserted to be 
secondary to exposure to asbestos, cement powder, or 
Sarabond.  As such, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  38 U.S.C.A. § 
5107.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in April 2001, March 2004, February 2005, and March 
2007 of the information and evidence needed to substantiate 
and complete a claim for service connection, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until May 2006.  
The timing of the specific notice required by Dingess is 
harmless in this instance because the preponderance of the 
evidence is against the appellant's claims for service 
connection, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
medical records, VA treatment records, and VA examinations 
have been associated with the claims folder.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a respiratory disorder, 
asserted to be secondary to exposure to asbestos, cement 
powder, or Sarabond is denied.


REMAND

Although further delay is regrettable, the Board observes 
that further development is required prior to adjudicating 
the veteran's claim for service connection for PTSD.

In a January 2005, the Board remanded the appeal, to include, 
directing the RO to refer the veteran's October 2000 and 
February 2001 statements concerning his combat stressors to 
the then USASCRUR for verification.  However, there is no 
evidence of a response from the USASCRUR (now known as the U. 
S. Army & Joint Services Records Research Center (JSRRC)).  

Throughout the current appeal, the veteran has asserted that, 
while serving on active military duty in Lebanon, he 
participated in the removal of the enemy from Beirut and 
that, during that time, he was exposed to hostile gun fire 
and "witnessed the dead and blownup" as well as grave 
registration of the dead.

Service medical records from both of the veteran's period of 
active military duty are negative for complaints of, 
treatment for, or findings of a psychiatric disability, to 
include PTSD.  Specifically, the separation examinations 
conducted in December 1977 and July 1983 noted normal 
psychiatric evaluations.

In a January 2002 statement, a letter from Barry Allen 
Krupkin, SNC, Ph.D noted that, for the past 10 years, the 
veteran has attended monthly group therapy sessions for his 
chronic PTSD.  According to this document, the veteran has 
this disorder as a result of traumatic experiences he 
underwent in the military, including his participation in the 
removal of the enemy from Beirut, Lebanon; his exposure to 
hostile gun fire; and his witnessing of dead people, body 
parts, and grave registration of the dead.

Service personnel records included in the claims folder 
indicate that, during the veteran's second period of active 
military duty, he served aboard the USS Hermitage (LSD 34) as 
a hull technician.  He received the Navy Unit Commendation 
Medal as well as the Navy Expeditionary Medal for his service 
in Lebanon.  Specifically, the Navy Unit Commendation Medal 
was awarded to the veteran for his participation in a 
"flawless landing from the sea into the port of Beirut, 
Lebanon" and in "the evacuation of 6,436 PLO and Syrian 
combatants."  The document also states that "[t]he entire 
operation was conducted without a single incident or 
casualty."  

The RO did send the veteran a letter in February 2005 in 
which he was informed of the need for further information 
about his stressors as well as medical documentation.  The 
veteran did not submit the therapy session notes or medical 
records from Dr. Krupkin pertaining to the cited 10 years of 
monthly PTSD sessions he has attended. 

In light of the veteran's contentions, his service personnel 
records, and a post-service diagnosis of PTSD, a remand is 
necessary to accord the veteran another opportunity to 
provide more specific information regarding his purported in-
service stressors (to include, for example, the names of the 
servicemen whose deaths that he witnessed as well as the 
times and places of their deaths) and to allow the RO an 
opportunity to attempt to verify these stressors with the 
JSRRC.  If deemed necessary, the veteran should then be 
accorded a relevant VA examination to determine the nature, 
extent, and etiology of any PTSD that he may have.

Accordingly, the case is REMANDED for the following action:


1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered psychiatric 
treatment to him since his separation 
from service in October 1983.  The Board 
is particularly interested in records of 
monthly therapy sessions for PTSD that 
the veteran has attended for the past 10 
plus years as noted in the letter from 
Dr. Krupkin.  After furnishing the 
veteran the appropriate release forms 
where necessary, the RO should obtain 
legible copies of the complete clinical 
records from each health care provider 
identified by the veteran.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.

2.  The RO should also contact the 
veteran and ask him to provide as 
specific information as possible 
regarding his purported in-service 
stressors, including corroborative 
evidence of their existence or sufficient 
detail, including dates, his military 
unit(s) and duty assignment(s), pertinent 
locations, and the names of fellow 
service person(s) involved.

3.  Based on information in the veteran's 
statements (including statements received 
in October 2000 and February 2001 and any 
received pursuant to paragraph 2 of this 
Remand), the RO should ask the JSRRC to 
provide information to corroborate the 
veteran's claimed in-service stressors.  
The JSRRC's response should be included 
in the claims folder.  

4.  The RO should then make a specific 
determination whether the veteran was 
exposed to combat and/or stressor(s) in 
service and, if so, the nature of the 
specific stressor(s).  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.

5.  If and only if, the RO determines 
that the veteran was exposed to 
stressor(s) in service, it should then 
schedule the veteran for a VA examination 
to determine whether he meets the 
diagnostic criteria for PTSD, based on 
the verified stressor(s). The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.

The RO should inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.

6.  The RO should then re-adjudicate the 
issue on appeal.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2007).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


